



EXHIBIT 10.17


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") is effective as
of July 2, 2008 (the "Effective Date"), by and between FIDELITY NATIONAL
FINANCIAL, INC., a Delaware corporation (the "Company"), and BRENT B. BICKETT
(the "Employee"). In consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:
1.Purpose. This Agreement amends and restates, in its entirety, the obligations
of the parties under the agreement between the Company and the Employee, dated
as of October 24, 2006 (the "Prior Agreement"). The purpose of this Agreement is
to recognize the Employee's significant contributions to the overall financial
performance and success of the Company and to provide a single, integrated
document which shall provide the basis for the Employee's continued employment
by the Company.


2.Employment and Duties. Subject to the terms and conditions of this Agreement,
the Company employs the Employee to serve in an executive capacity as Executive
Vice President, Corporate Finance. The Employee accepts such employment and
agrees to undertake and discharge the duties, functions and responsibilities
commensurate with the aforesaid position and such other duties and
responsibilities as may be prescribed from time to time by the Chief Executive
Officer (the "CEO") or the Board of Directors of the Company (the "Board").
Except as expressly provided in Subsection 13(c), the Employee shall devote
substantially all of his business time, attention and effort to the performance
of his duties hereunder and shall not engage in any business, profession or
occupation, for compensation or otherwise without the express written consent of
the CEO, other than personal, personal investment, charitable, or civic
activities or other matters that do not conflict with the Employee's duties.


3.Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of three (3) years ending on the third anniversary
of the Effective Date or, if later, ending on the last day of any extension made
pursuant to the next sentence, subject to prior termination as set forth in
Section 8 (such term, including any extensions pursuant to the next sentence,
the "Employment Term"). The Employment Term shall be extended automatically for
one (1) additional year on the first anniversary of the Effective Date and for
an additional year each anniversary thereafter unless and until either party
gives written notice to the other not to extend the Employment Term before such
extension would be effectuated. Notwithstanding any termination of the
Employment Term or the Employee's employment, the Employee and the Company agree
that Sections 8 through 10 shall remain in effect until all parties' obligations
and benefits are satisfied thereunder.


4.Salary. During the Employment Term, the Company shall pay the Employee an
annual base salary, before deducting all applicable withholdings, of no less
than $168,500 per year, payable at the time and in the manner dictated by the
Company's standard payroll policies. Such minimum annual base salary may be
periodically reviewed and increased (but not decreased without the Employee's
express written consent) at the discretion of the Board or the Compensation
Committee of the Board (the "Committee") to reflect, among other matters, cost
of living increases and performance results (such annual base salary, including
any increases pursuant to this Section 4, the "Annual Base Salary").


5.Other Compensation and Fringe Benefits. In addition to any executive bonus,
pension, deferred compensation and long-term incentive plans which the Company
or an affiliate of the Company may from time to time make available to the
Employee, the Employee shall be entitled to the following during the Employment
Term:


(a)
the standard Company benefits enjoyed by the Company's other top executives as a
group;



(b)
medical and other insurance coverage (for the Employee and any covered
dependents) provided by the Company to its other top executives as a group;



(c)
supplemental disability insurance sufficient to provide two-thirds of the
Employee's pre-disability Annual Base Salary;



(d)
an annual incentive bonus opportunity under the Company's annual incentive plan
("Annual Bonus Plan") for each calendar year included in the Employment Term,
with such opportunity to be earned based upon attainment of performance
objectives established by the Committee ("Annual Bonus"). The Employee's target
Annual Bonus under the Annual Bonus Plan shall be no less than 150% of the
Employee's Annual Base Salary (collectively, the target and maximum are referred
to as the "Annual Bonus Opportunity"). The Employee's






--------------------------------------------------------------------------------





Annual Bonus Opportunity may be periodically reviewed and increased (but not
decreased without the Employee's express written consent) at the discretion of
the Committee. The Annual Bonus shall be paid no later than the March 15th first
following the calendar year to which the Annual Bonus relates. Unless provided
otherwise herein or the Board determines otherwise, no Annual Bonus shall be
paid to the Employee unless the Employee is employed by the Company, or an
affiliate thereof, on the Annual Bonus payment date; and
(e)
participation in the Company's equity incentive plans.



6.Vacation. For and during each calendar year within the Employment Term, the
Employee shall be entitled to reasonable paid vacation periods consistent with
the Employee's position and in accordance with the Company's standard policies,
or as the Board may approve. In addition, the Employee shall be entitled to such
holidays consistent with the Company's standard policies or as the Board or the
Committee may approve.


7.Expense Reimbursement. In addition to the compensation and benefits provided
herein, the Company shall, upon receipt of appropriate documentation, reimburse
the Employee each month for his reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary business expenses to the extent such
reimbursement is permitted under the Company's expense reimbursement policy.


8.Termination of Employment. The Company or the Employee may terminate the
Employee's employment at any time and for any reason in accordance with
Subsection 8(a) below. The Employment Term shall be deemed to have ended on the
last day of the Employee's employment. The Employment Term shall terminate
automatically upon the Employee's death.


(a)
Notice of Termination. Any purported termination of the Employee's employment
(other than by reason of death) shall be communicated by written Notice of
Termination (as defined herein) from one party to the other in accordance with
the notice provisions contained in Section 25. For purposes of this Agreement, a
"Notice of Termination" shall mean a notice that indicates the Date of
Termination (as that term is defined in Subsection 8(b)) and, with respect to a
termination due to Disability (as that term is defined in Subsection 8(e)),
Cause (as that term is defined in Subsection 8(d)), or Good Reason (as that term
is defined in Subsection 8(f)), sets forth in reasonable detail the facts and
circumstances that are alleged to provide a basis for such termination. A Notice
of Termination from the Company shall specify whether the termination is with or
without Cause or due to the Employee's Disability. A Notice of Termination from
the Employee shall specify whether the termination is with or without Good
Reason.



(b)
Date of Termination. For purposes of this Agreement, "Date of Termination" shall
mean the date specified in the Notice of Termination (but in no event shall such
date be earlier than the thirtieth (30th) day following the date the Notice of
Termination is given) or the date of the Employee's death.



(c)
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.



(d)
Cause. For purposes of this Agreement, a termination for "Cause" means a
termination by the Company based upon the Employee's: (i) persistent failure to
perform duties consistent with a commercially reasonable standard of care (other
than due to a physical or mental impairment or due to an action or inaction
directed by the Company that would otherwise constitute Good Reason); (ii)
willful neglect of duties (other than due to a physical or mental impairment or
due to an action or inaction directed by the Company that would otherwise
constitute Good Reason); (iii) conviction of, or pleading nolo contendere to,
criminal or other illegal activities involving dishonesty; (iv) material breach
of this Agreement; or (v) failure to materially cooperate with or impeding an
investigation authorized by the Board. The Employee's termination for Cause
shall be effective when and if a resolution is duly adopted by an affirmative
vote of at least ¾ of the Board (less the Employee), stating that, in the good
faith opinion of the Board, the Employee is guilty of the conduct described in
the Notice of Termination and such conduct constitutes Cause under this
Agreement; provided, however, that the Employee shall have been given reasonable
opportunity (A) to cure any act or omission that constitutes Cause if capable of
cure and (B), together with counsel, during the thirty (30) day period following
the receipt by the Employee of the Notice of Termination and prior to the
adoption of the Board's resolution, to be heard by the Board.



(e)
Disability. For purposes of this Agreement, a termination based upon
"Disability" means a termination by the Company based upon the Employee's
entitlement to long-term disability benefits under the Company's long-term
disability plan or policy, as the case may be, as in effect on the Date of
Termination.






--------------------------------------------------------------------------------







(f)
Good Reason. For purposes of this Agreement, a termination for "Good Reason"
means a termination by the Employee during the Employment Term based upon the
occurrence (without the Employee's express written consent) of any of the
following:



(i)
a material diminution in the Employee's position or title, or the assignment of
duties to the Employee that are materially inconsistent with the Employee's
position or title;



(ii)
a material diminution in the Employee's Annual Base Salary or Annual Bonus
Opportunity;



(iii)
within six (6) months immediately preceding or within two (2) years immediately
following a Change in Control: (A) a material adverse change in the Employee's
status, authority or responsibility (e.g., the Company has determined that a
change in the department or functional group over which the Employee has
managerial authority would constitute such a material adverse change); (B) a
material adverse change in the position to whom the Employee reports (including
any requirement that the Employee report to a corporate officer or employee
instead of reporting directly to the CEO) or to the Employee's service
relationship (or the conditions under which the Employee performs his duties) as
a result of such reporting structure change, or a material diminution in the
authority, duties or responsibilities of the position to whom the Employee
reports; (C) a material diminution in the budget over which the Employee has
managing authority; or (D) a material change in the geographic location of the
Employee's principal place of employment (e.g., the Company has determined that
a relocation of more than thirty-five (35) miles would constitute such a
material change); or



(iv)
a material breach by the Company of any of its obligations under this Agreement.



Notwithstanding the foregoing, the Employee being placed on a paid leave for up
to sixty (60) days pending a determination of whether there is a basis to
terminate the Employee for Cause shall not constitute Good Reason. The
Employee's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) the Employee gives Notice of Termination to
the Company specifying the condition or event relied upon for such termination
either: (x) within ninety (90) days of the initial existence of such event; or
(y) in the case of an event predating a Change in Control, within ninety (90)
days of the Change in Control; and (2) the Company fails to cure the condition
or event constituting Good Reason within thirty (30) days following receipt of
the Employee's Notice of Termination.
9.Obligations of the Company Upon Termination.


(a)
Termination by the Company for a Reason Other than Cause, Death or Disability
and Termination by the Employee for Good Reason. If the Employee's employment is
terminated by: (1) the Company for any reason other than Cause, Death or
Disability; or (2) the Employee for Good Reason:



(i)
the Company shall pay the Employee the following (collectively, the "Accrued
Obligations"): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; (B) within a reasonable time following
submission of all applicable documentation, any expense reimbursement payments
owed to the Employee for expenses incurred prior to the Date of Termination; and
(C) no later than March 15th of the year in which the Date of Termination
occurs, any earned but unpaid Annual Bonus payments relating to the prior
calendar year;



(ii)
the Company shall pay the Employee no later than March 15th of the calendar year
following the year in which the Date of Termination occurs, a prorated Annual
Bonus based upon the actual Annual Bonus that would have been earned by the
Employee for the year in which the Date of Termination occurs (based upon the
target Annual Bonus Opportunity in the year in which the Date of Termination
occurred, or the prior year if no target Annual Bonus Opportunity has yet been
determined, and the actual satisfaction of the applicable performance measures,
but ignoring any requirement under the Annual Bonus plan that the Employee must
be employed on the payment date) multiplied by the percentage of the calendar
year completed before the Date of Termination;



(iii)
the Company shall pay the Employee, no later than the sixty-fifth (65th)
calendar day after the Date of Termination, a lump-sum payment equal to 200% of
the sum of: (A) the Employee's Annual Base Salary






--------------------------------------------------------------------------------





in effect immediately prior to the Date of Termination (disregarding any
reduction in Annual Base Salary to which the Employee did not expressly consent
in writing); and (B) the highest Annual Bonus paid to the Employee by the
Company within the three (3) years preceding his termination of employment or,
if higher, the target Annual Bonus Opportunity in the year in which the Date of
Termination occurs;


(iv)
all stock option, restricted stock and other equity-based incentive awards
granted by the Company that were outstanding but not vested as of the Date of
Termination shall become immediately vested and/or payable, as the case may be,
unless the equity incentive awards are based upon satisfaction of performance
criteria (not based solely on the passage of time); in which case, they will
only vest pursuant to their express terms; and



(v)
the Company shall provide the Employee with certain continued welfare benefits
as follows:



(A)
Any life insurance coverage provided by the Company shall terminate at the same
time as life insurance coverage would normally terminate for any other employee
that terminates employment with the Company, and the Employee shall have the
right to convert that life insurance coverage to an individual policy under the
regular rules of the Company's group policy. In addition, if the Employee is
covered under or receives life insurance coverage provided by the Company on the
Date of Termination, then within thirty (30) business days after the Date of
Termination, the Company shall pay the Employee a lump sum cash payment equal to
thirty-six (36) monthly life insurance premiums based on the monthly premiums
that would be due assuming that the Employee had converted his Company life
insurance coverage that was in effect on the Notice of Termination into an
individual policy.



(B)
As long as the Employee pays the full monthly premiums for COBRA coverage, the
Company shall provide the Employee and, as applicable, the Employee's eligible
dependents with continued medical and dental coverage, on the same basis as
provided to the Company's active executives and their dependents until the
earlier of: (i) three (3) years after the Date of Termination; or (ii) the date
the Employee is first eligible for medical and dental coverage (without
pre-existing condition limitations) with a subsequent employer. In addition,
within thirty (30) business days after the Date of Termination, the Company
shall pay the Employee a lump sum cash payment equal to thirty-six (36) monthly
medical and dental COBRA premiums based on the level of coverage in effect for
the Employee (e.g., employee only or family coverage) on the Date of
Termination.



(b)
Termination by the Company for Cause and by the Employee without Good Reason. If
the Employee's employment is terminated (i) by the Company for Cause or (ii) by
the Employee without Good Reason, the Company's only obligation under this
Agreement shall be payment of any Accrued Obligations.



(c)
Termination due to Death or Disability. If the Employee's employment is
terminated due to death or Disability, the Company shall pay the Employee (or to
the Employee's estate or personal representative in the case of death), within
thirty (30) business days after the Date of Termination: (i) any Accrued
Obligations, plus (ii) a prorated Annual Bonus based upon the target Annual
Bonus opportunity in the year in which the Date of Termination occurred (or the
prior year if no target Annual Bonus Opportunity has yet been determined)
multiplied by the percentage of the calendar year completed before the Date of
Termination.



(d)
Definition of Change in Control. For purposes of this Agreement, the term
"Change in Control" shall mean that the conditions set forth in any one of the
following subsections shall have been satisfied:



(i)
the acquisition, directly or indirectly, by any "person" (within the meaning of
Section 3(a)(9) of the Securities and Exchange Act of 1934, as amended (the
"Exchange Act") and used in Sections 13(d) and 14(d) thereof) of "beneficial
ownership" (within the meaning of Rule 13d-3 of the Exchange Act) of securities
of the Company possessing more than fifty percent (50%) of the total combined
voting power of all outstanding securities of the Company;



(ii)
a merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation
hold, in the aggregate, securities possessing more than fifty percent (50%) of
the total






--------------------------------------------------------------------------------





combined voting power of all outstanding voting securities of the surviving
entity immediately after such merger or consolidation;


(iii)
a reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the Company are transferred to or
acquired by a person or persons different from the persons holding those
securities immediately prior to such merger;



(iv)
during any period of two (2) consecutive years during the Employment Term or any
extensions thereof, individuals, who, at the beginning of such period,
constitute the Board, cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of the period;



(v)
the sale, transfer or other disposition (in one transaction or a series of
related transactions) of assets of the Company that have a total fair market
value equal to or more than one-third of the total fair market value of all of
the assets of the Company immediately prior to such sale, transfer or other
disposition, other than a sale, transfer or other disposition to an entity (A)
which immediately following such sale, transfer or other disposition owns,
directly or indirectly, at least fifty percent (50%) of the Company's
outstanding voting securities or (B) fifty percent (50%) or more of whose
outstanding voting securities is immediately following such sale, transfer or
other disposition owned, directly or indirectly, by the Company. For purposes of
the foregoing clause, the sale of stock of a subsidiary of the Company (or the
assets of such subsidiary) shall be treated as a sale of assets of the Company;
or



(vi)
the approval by the stockholders of a plan or proposal for the liquidation or
dissolution of the Company.



(e)
Six-Month Delay. To the extent the Employee is a "specified employee," as
defined in Section 409A(a)(2)(B)(i) of the Code and the regulations and other
guidance promulgated thereunder and any elections made by the Company in
accordance therewith, notwithstanding the timing of payment provided in any
other Section of this Agreement, no payment, distribution or benefit under this
Agreement that constitutes a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) upon separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), after taking
into account all available exemptions, that would otherwise be payable during
the six (6) month period after separation from service, will be made during such
six (6) month period, and any such payment, distribution or benefit will instead
be paid on the first business day after such six (6) month period.



10.Excise Tax Gross-up Payments.


(a)
If any payments or benefits paid or provided or to be paid or provided to the
Employee or for his benefit pursuant to the terms of this Agreement or otherwise
in connection with, or arising out of, his employment with the Company or its
subsidiaries or the termination thereof (a "Payment" and, collectively, the
"Payments") would be subject to the excise tax (the "Excise Tax") imposed by
Section 4999 of the Code, then, except as otherwise provided in this Subsection
10(a), the Employee will be entitled to receive an additional payment (a
"Gross-Up Payment") in an amount such that, after payment by the Employee of all
income taxes, all employment taxes and any Excise Tax imposed upon the Gross-Up
Payment (including any related interest and penalties), the Employee retains an
amount of the Gross-Up Payment equal to the Excise Tax (including any related
interest and penalties) imposed upon the Payments. Notwithstanding the
foregoing, if the amount of the Payments does not exceed by more than three
percent (3%) the amount that would be payable to the Employee if the Payments
were reduced to one dollar less than what would constitute a "parachute payment"
under Section 280G of the Code (the "Scaled Back Amount"), then the Payments
shall be reduced, in a manner determined by the Employee, to the Scaled Back
Amount, and the Employee shall not be entitled to any Gross-Up Payment.



(b)
An initial determination of (i) whether a Gross-Up Payment is required pursuant
to this Agreement, and, if applicable, the amount of such Gross-Up Payment or
(ii) whether the Payments must be reduced to the Scaled Back Amount and, if so,
the amount of such reduction, will be made at the Company's expense by an
accounting firm selected by the Company. The accounting firm will provide its
determination, together with detailed supporting calculations and documentation,
to the Company and the Employee within ten (10) business days after the date of
termination of the Employee's employment, or such other time as may be
reasonably requested by the Company or the Employee. If the accounting firm
determines that no Excise Tax is payable by the






--------------------------------------------------------------------------------





Employee with respect to a Payment or Payments, it will furnish the Employee
with an opinion to that effect. If a Gross-Up Payment becomes payable, such
Gross-Up Payment will be paid by the Company to the Employee within thirty (30)
business days of the receipt of the accounting firm's determination. If a
reduction in Payments is required, such reduction shall be effectuated within
thirty (30) business days of the receipt of the accounting firm's determination.
Within ten (10) business days after the accounting firm delivers its
determination to the Employee, the Employee will have the right to dispute the
determination. The existence of a dispute will not in any way affect the
Employee's right to receive a Gross-Up Payment in accordance with the
determination. If there is no dispute, the determination will be binding, final,
and conclusive upon the Company and the Employee. If there is a dispute, the
Company and the Employee will together select a second accounting firm, which
will review the determination and the Employee's basis for the dispute and then
will render its own determination, which will be binding, final, and conclusive
on the Company and on the Employee for purposes of determining whether a
Gross-Up Payment is required pursuant to this Subsection 10(b) or whether a
reduction to the Scaled Back Amount is required, as the case may be. If as a
result of any dispute pursuant to this Subsection 10(b) a Gross-Up Payment is
made or additional Gross-Up Payments are made, such Gross-Up Payment(s) will be
paid by the Company to the Employee within thirty (30) business days of the
receipt of the second accounting firm's determination. The Company will bear all
costs associated with the second accounting firm's determination, unless such
determination does not result in additional Gross-Up Payments to the Employee or
unless such determination does not mitigate the reduction in Payments required
to arrive at the Scaled Back Amount, in which case all such costs will be borne
by the Employee.


(c)
For purposes of determining the amount of the Gross-Up Payment and, if
applicable, the Scaled Back Amount, the Employee will be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation in the
calendar year in which the Gross-Up Payment is to be made or the Scaled Back
Amount is determined, as the case may be, and applicable state and local income
taxes at the highest marginal rate of taxation in the state and locality of the
Employee's residence on the date of termination of the Employee's employment,
net of the maximum reduction in federal income taxes that would be obtained from
deduction of those state and local taxes.



(d)
As a result of the uncertainty in the application of Section 4999 of the Code,
it is possible that Gross-Up Payments which will not have been made by the
Company should have been made, the Employee's Payments will be reduced to the
Scaled Back Amount when they should not have been or the Employee's Payments are
reduced to a greater extent than they should have been (an "Underpayment") or
Gross-Up Payments are made by the Company which should not have been made, the
Employee's Payments are not reduced to the Scaled Back Amount when they should
have been or they are not reduced to the extent they should have been (an
"Overpayment"). If it is determined that an Underpayment has occurred, the
accounting firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or
for the benefit of the Employee. If it is determined that an Overpayment has
occurred, the accounting firm shall determine the amount of the Overpayment that
has occurred and any such Overpayment (together with interest at the rate
provided in Section 1274(b)(2) of the Code) shall be promptly paid by the
Employee (to the extent he has received a refund if the applicable Excise Tax
has been paid to the Internal Revenue Service) to or for the benefit of the
Company; provided, however, that if the Company determines that such repayment
obligation would be or result in an unlawful extension of credit under Section
13(k) of the Exchange Act, repayment shall not be required. The Employee shall
cooperate, to the extent his expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contest or disputes
with the Internal Revenue Service in connection with the Excise Tax.



(e)
The Employee shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require a payment resulting in an
Underpayment. Such notification shall be given as soon as practicable but no
later than ten (10) business days after the Employee is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Employee shall not pay
such claim prior to the expiration of the thirty (30) day period following the
date on which he gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Employee in writing prior to the expiration of such period
that it desires to contest such claim, the Employee shall:



(i)
give the Company any information reasonably requested by the Company relating to
such claim,






--------------------------------------------------------------------------------





(ii)
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,



(iii)
cooperate with the Company in good faith in order to effectively contest such
claim, and



(iv)
permit the Company to participate in any proceeding relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including related interest
and penalties) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this Subsection
10(e), the Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Employee to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner, and the Employee agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, however,
that if the Company directs the Employee to pay such claim and sue for a refund,
the Company shall advance the amount of such payment to the Employee, on an
interest-free basis and shall indemnify and hold the Employee harmless, on an
after-tax basis, from any Excise Tax or income tax (including related interest
or penalties) imposed with respect to such advance or with respect to any
imputed income with respect to such advance. The Company's control of the
contest shall be limited to issues that may impact Gross-Up Payments or
reduction in Payments under this Section 10, and the Employee shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.


(f)
If, after the receipt by the Employee of an amount advanced by the Company
pursuant to Subsection 10(e), the Employee becomes entitled to receive any
refund with respect to such claim, the Employee shall (subject to the Company's
complying with the requirements of Subsection 10(e)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Employee of an
amount advanced by the Company pursuant to Subsection 10(e), a determination is
made that the Employee shall not be entitled to any refund with respect to such
claim and the Company does not notify the Employee in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid.



(g)
Any payment under this Section 10 must be made by the Company no later than the
end of the Employee's tax year following the Employee's tax year in which the
Employee remits the related tax payments.



11.Non-Delegation of the Employee's Rights. The obligations, rights and benefits
of the Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.


12.Confidential Information. The Employee acknowledges that he will occupy a
position of trust and confidence and will have access to and learn substantial
information about the Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of the Company and its
affiliates. The Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case may be. The Employee will keep
confidential, and will not reproduce, copy or disclose to any other person or
firm, any such information or any documents or information relating to the
Company's or its affiliates' methods, processes, customers, accounts, analyses,
systems, charts, programs, procedures, correspondence or records, or any other
documents used or owned by the Company or any of its affiliates, nor will the
Employee advise, discuss with or in any way assist any other person, firm or
entity in obtaining or learning about any of the items described in this Section
12. Accordingly, the Employee agrees that during the Employment Term and at all
times thereafter he will not disclose, or permit or encourage anyone else to
disclose, any such information, nor will he utilize any such information, either
alone or with others, outside the scope of his duties and responsibilities with
the Company and its affiliates.
13.Non-Competition.


(a)
During Employment Term. The Employee agrees that, during the Employment Term, he
will devote such business time, attention and energies reasonably necessary to
the diligent and faithful performance of the services to the Company and its
affiliates, and he will not engage in any way whatsoever, directly or
indirectly, in any






--------------------------------------------------------------------------------





business that is a direct competitor with the Company's or its affiliates'
principal business, nor solicit customers, suppliers or employees of the Company
or affiliates on behalf of, or in any other manner work for or assist any
business which is a direct competitor with the Company's or its affiliates'
principal business. In addition, during the Employment Term, the Employee will
undertake no planning for or organization of any business activity competitive
with the work he performs as an employee of the Company, and the Employee will
not combine or conspire with any other employee of the Company or any other
person for the purpose of organizing any such competitive business activity.


(b)
After Employment Term. The parties acknowledge that the Employee will acquire
substantial knowledge and information concerning the business of the Company and
its affiliates as a result of his employment. The parties further acknowledge
that the scope of business in which the Company and its affiliates are engaged
as of the Effective Date is national and very competitive and one in which few
companies can successfully compete. Competition by the Employee in that business
after the Employment Term would severely injure the Company and its affiliates.
Accordingly, for a period of one (1) year after the Employee's employment
terminates for any reason whatsoever, except as otherwise stated herein below,
the Employee agrees: (i) not to become an employee, consultant, advisor,
principal, partner or substantial shareholder of any firm or business that
directly competes with the Company or its affiliates in their principal products
and markets; and (ii), on behalf of any such competitive firm or business, not
to solicit any person or business that was at the time of such termination and
remains a customer or prospective customer, a supplier or prospective supplier,
or an employee of the Company or an affiliate. Notwithstanding any of the
foregoing provisions to the contrary, the Employee shall not be subject to the
restrictions set forth in this Subsection 13(b) if: (A) the Employee's
employment is terminated by the Company without Cause; (B) the Employee
terminates employment for Good Reason; or (C) the Employee's employment is
terminated as a result of the Company's unwillingness to extend the Employment
Term.



(c)
Exclusion.    Working, directly or indirectly, for any of the following entities
shall not be considered competitive to the Company or its affiliates for the
purpose of this Section 13: (i) Fidelity National Information Services, Inc.,
its affiliates or their successors; (ii) Lender Processing Services, Inc., its
affiliates or their successors; or (iii) the Company, its affiliates or their
successors if this Agreement is assumed by a third party as contemplated in
Section 21.



14.Return of Company Documents. Upon termination of the Employment Term, the
Employee shall return immediately to the Company all records and documents of or
pertaining to the Company or its affiliates and shall not make or retain any
copy or extract of any such record or document, or any other property of the
Company or its affiliates.


15.Improvements and Inventions. Any and all improvements or inventions that the
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of the Company and its affiliates and not produced
within the scope of the Employee's employment hereunder, shall be the sole and
exclusive property of the Company. The Employee shall, whenever requested by the
Company, execute and deliver any and all documents that the Company deems
appropriate in order to apply for and obtain patents or copyrights in
improvements or inventions or in order to assign and/or convey to the Company
the sole and exclusive right, title and interest in and to such improvements,
inventions, patents, copyrights or applications.


16.Actions. The parties agree and acknowledge that the rights conveyed by this
Agreement are of a unique and special nature and that the Company will not have
an adequate remedy at law in the event of a failure by the Employee to abide by
its terms and conditions, nor will money damages adequately compensate for such
injury. Therefore, it is agreed between and hereby acknowledged by the parties
that, in the event of a breach by the Employee of any of the obligations of this
Agreement, the Company shall have the right, among other rights, to damages
sustained thereby and to obtain an injunction or decree of specific performance
from any court of competent jurisdiction to restrain or compel the Employee to
perform as agreed herein. The Employee hereby acknowledges that obligations
under Sections and Subsections 12, 13(b), 14, 15, 16, 17 and 18 shall survive
the termination of employment and be binding by their terms at all times
subsequent to the termination of employment for the periods specified therein.
Nothing herein shall in any way limit or exclude any other right granted by law
or equity to the Company.


17.Release. Notwithstanding any provision herein to the contrary, the Company
may require that, prior to payment of any amount or provision of any benefit
under Section 9 or payment of any Gross-Up Payment pursuant to Section 10 of
this Agreement (other than due to the Employee's death), the Employee shall have
executed a complete release of the Company and its affiliates and related
parties in such form as is reasonably required by the Company, and any waiting
periods contained in such release shall have expired; provided, however, that
such release relates only to the Employee's employment relationship with the
Company. With respect to any release required to receive payments owed pursuant
to Section 9, the Company must provide the Employee with the form of release no
later than seven (7) days after the Date of Termination and the release must be
signed by





--------------------------------------------------------------------------------





the Employee and returned to the Company, unchanged, effective and irrevocable,
no later than sixty (60) days after the Date of Termination.


18.No Mitigation. The Company agrees that, if the Employee's employment
hereunder is terminated during the Employment Term, the Employee is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Employee by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder (other than pursuant to Subsection 9(a)(v)
hereof) shall not be reduced by any compensation earned by the Employee as the
result of employment by another employer, by retirement benefits or otherwise.


19.Entire Agreement and Amendment. This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter of this
Agreement, and supersedes and replaces all prior agreements, understandings and
commitments with respect to such subject matter. This Agreement may be amended
only by a written document signed by both parties to this Agreement.


20.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.


21.Successors. This Agreement may not be assigned by the Employee. In addition
to any obligations imposed by law upon any successor to the Company, the Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of the Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. The Employee agrees and consents to any such assumption by a
successor of the Company, as well as any assignment of this Agreement by the
Company for that purpose. As used in this Agreement, "Company" shall mean the
Company as herein before defined as well as any such successor that expressly
assumes this Agreement or otherwise becomes bound by all of its terms and
provisions by operation of law. This Agreement shall be binding upon and inure
to the benefit of the parties and their permitted successors or assigns.


22.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


23.Attorneys' Fees. If any party finds it necessary to employ legal counsel or
to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs, litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party no later than the end of the Employee's tax year following the Employee's
tax year in which the payment amount becomes known and payable; provided,
however, that on or after a Change in Control, and following the Employee's
termination of employment with the Company, if any party finds it necessary to
employ legal counsel or to bring an action at law or other proceedings against
the other party to interpret or enforce any of the terms hereof, the Company
shall pay (on an ongoing basis) to the Employee to the fullest extent permitted
by law, all legal fees, court costs and litigation expenses reasonably incurred
by the Employee or others on his behalf (such amounts collectively referred to
as the "Reimbursed Amounts"); provided, further, that the Employee shall
reimburse the Company for the Reimbursed Amounts if it is determined that a
majority of the Employee's claims or defenses were frivolous or without merit.
Requests for payment of Reimbursed Amounts, together with all documents required
by the Company to substantiate them, must be submitted to the Company no later
than ninety (90) days after the expense was incurred. The Reimbursed Amounts
shall be paid by the Company within ninety (90) days after receiving the request
and all substantiating documents requested from the Employee.  The payment of
Reimbursed Amounts during the Employee's tax year will not impact the Reimbursed
Amounts for any other taxable year. The rights under this Section 23 shall
survive the termination of employment and this Agreement until the expiration of
the applicable statute of limitations.


24.Severability. If any section, subsection or provision hereof is found for any
reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of the Employee in this Agreement shall each be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of the Employee





--------------------------------------------------------------------------------





against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants in
this Agreement.


25.Notices. Any notice, request, or instruction to be given hereunder shall be
in writing and shall be deemed given when personally delivered or three (3) days
after being sent by United States Certified Mail, postage prepaid, with Return
Receipt Requested, to the parties at their respective addresses set forth below:


To the Company:


Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel


To the Employee:


Brent B. Bickett
c/o Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
        
26.Waiver of Breach. The waiver by any party of any provisions of this Agreement
shall not operate or be construed as a waiver of any prior or subsequent breach
by the other party.


27.Tax Withholding. The Company or an affiliate may deduct from all compensation
and benefits payable under this Agreement any taxes or withholdings the Company
is required to deduct pursuant to state, federal or local laws.


28.Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service ("Code Section 409A"). Any provision that would
cause the Agreement or any payment hereof to fail to satisfy Code Section 409A
shall have no force or effect until amended to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section 409A.
In addition, the direct payment or reimbursement of expenses permitted under
this Agreement or otherwise shall be made no later than the last day of the
Employee's taxable year following the taxable year in which such expense was
incurred.


IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.
FIDELITY NATIONAL FINANCIAL, INC.
By:
/s/ Alan L. Stinson
Its:
CEO
 
 
 
 
 
BRENT B. BICKETT
 
/s/ Brent B. Bickett






